Citation Nr: 1543408	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-36 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to service connection for bursitis.

3.  Entitlement to service connection for a tumor on the back.

4.  Entitlement to service connection for disability manifested by circulatory
problems in the legs, to include as secondary to hypertension.

5.  Entitlement to service connection for a rash.

6.  Entitlement to service connection for bicep tendonitis.

7.  Whether the character of appellant's discharge for the period of service from July 13, 1990 to August 13, 1999 is a statutory bar to the receipt of VA benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran entered active duty in June 1977 and was separated from service in
August 1999.  The period of service from July 13, 1990 to August 13, 1999 is
considered dishonorable and a statutory bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in
Wichita, Kansas.  The appeal was certified to the Board by the RO in St. Louis,
Missouri.

This matter was remanded by the Board in December 2012, and is again before the Board.  The December 2012 remand ordered that a VA hypertension examination be conducted and that the AMC/RO issue a statement of the case addressing whether the character of appellant's discharge for the period of service from July 13, 1990 to August 13, 1999 is a statutory bar to the receipt of VA benefits.  The Board finds compliance with remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


The Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed. 

The Veteran, who is presently incarcerated, requested a videoconference hearing before the Board.  The record reflects that the prison was contacted and was unable to accommodate the request.  In letters dated April 2015, the Veteran and representative were contacted and informed that when the Veteran is unable to appear for a hearing, the Veteran's representative may submit a motion to appear before the Board.  By appellate brief dated June 2015, the Veteran's representative reiterated the videoconference request.  The Board then contacted the representative to clarify the June 2015 brief.  By letter dated August 2015, the representative responded that the Veteran's videoconference request is not withdrawn, however, and the Veteran does not request a hearing with only the representative present.  The representative concluded that once every reasonable effort has been exhausted and proved unfruitful, the June 2015 brief may be accepted in lieu of a formal hearing presentation.  In light of the prison's response that it is unable to accommodate the Veteran's videoconference hearing request, the Board finds that every reasonable effort has been exhausted and proved unfruitful.  As such, the Board accepts the June 2015 brief in lieu of a formal hearing presentation.

The Board's December 2012 remand noted that the issues of entitlement to increased evaluations for right and left knee disabilities have been raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred again to the AOJ for appropriate action.

The issues of (1) entitlement to service connection for disability manifested by circulatory problems in the legs, to include as secondary to hypertension; (2) entitlement to service connection for a tumor on the back; and (3) entitlement to service connection for a rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran entered active duty in June 1977 and was separated from service in
August 1999.  The Veteran was honorably discharged on July 12, 1990.  He reenlisted on July 13, 1990 for a 6 year term of enlistment.  

2.  On August 27, 1993, the Veteran was found guilty of premeditated murder committed in August 1989, and in part, was sentenced to dishonorable discharge.  On October 16, 1996, the sentence of the general court martial was affirmed
including the imposition of a dishonorable discharge.  The Veteran was discharged from the United States Army under dishonorable conditions as a result of a general court martial on August 13, 1999.
 
3.  The Veteran was not insane at the time he committed the in-service misconduct leading to his dishonorable discharge.
 
4.  The Veteran's discharge from the period of active service of July 13, 1990 to August 13, 1999 is considered dishonorable.

5.  Throughout the pendency of the appeal, the Veteran's service-connected hypertension has manifested as diastolic pressure which is predominantly 110 or more, or systolic pressure predominantly 200 or more.   It has not manifested as diastolic pressure predominantly 120 or more.

6.  The preponderance of the evidence is against finding that the Veteran has a bursitis disability that is etiologically related to a disease, injury, or event which occurred in eligible service.

7.  The preponderance of the evidence is against finding that the Veteran has a bicep tendonitis disability that is etiologically related to a disease, injury, or event which occurred in eligible service.



CONCLUSIONS OF LAW

1.  The character of the Veteran's discharge from July 13, 1990 to August 13, 1999, dishonorable, is a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12, 3.354 (2014).

2.  For the pendency of the appeal, the criteria for a 20 percent rating for hypertension, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014). 

3.  Service connection for bursitis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  Service connection for bicep tendonitis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, March 2006, September 2008, and August 2003 VCAA letters satisfied the duty to notify provisions as to the Veteran's claims for service connection for bursitis and bicep tendonitis, and for character of discharge.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In regard to the Veteran's claim for entitlement to an increased rating for hypertension, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination is not necessary for the claims of service connection for bursitis and bicep tendonitis.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting the Veteran suffers from bursitis and bicep tendonitis disabilities as relating to his eligible active service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.  

The Veteran was afforded a VA examination as to his increased rating claim for hypertension in October 2014.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





II.  Character of Discharge

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions," if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  According to 38 C.F.R. § 3.354(a), definition of insanity, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In an amended Administrative Decision dated May 2005, the RO detailed that the Veteran entered active duty in June 1977 and was separated from service in
August 1999.  The Veteran was honorably discharged on July 12, 1990.  

The Veteran reenlisted on July 13, 1990 for a 6 year term of enlistment.  At the time of his enlistment on July 13, 1990, the Veteran disclosed that he had been arrested for homicide and the charge had been dismissed.  Although he was accepted for reenlistment, an Article 32 investigation was pending.  On August 27, 1993, the Veteran was found guilty in military court of premeditated murder committed in August 1989, and in part, was sentenced to dishonorable discharge.  On October 16, 1996, the sentence of the general court martial was affirmed including the imposition of a dishonorable discharge.  The Veteran was discharged from the United States Army under dishonorable conditions as a result of a general court martial on August 13, 1999.

The May 2005 Administrative Decision found the Veteran's dishonorable discharge from the period of active service of July 13, 1990 to August 13, 1999 as a result of a sentence of general court martial to be a statutory bar to VA benefits under 38 CFR 3.12(c)(2).

A DD Form 214 of record reflects that in August 1999, the Veteran was dishonorably discharge as a result of court marital.  

At no time during the pendency of this appeal has the Veteran contended that he was insane at the time he committed the in-service misconduct leading to his general court martial and dishonorable discharge, nor is there any evidence of record that suggests his insanity.
 
By appellate brief dated April 2015, the Veteran's representative argued that the record reflects "improper development" as no documents support the military determination of the Veteran's guilt.  Further, "it is not known if any information relating to the Veteran's guilty charge or exoneration from the charge is actually of record."

The Veteran has submitted a July 1990 memorandum, partially redacted, in which a Staff Judge Advocate notes "There is insufficient evidence in the report of investigation to establish beyond a reasonable doubt that [the Veteran] committed the offense alleged in the specification."

The Board does not find the Veteran's contention that the evidence of record does not support that he was found guilty of homicide of merit.  The May 2005 Administrative Decision details the circumstances surrounding the Veteran's court marital and dishonorable discharge, and the evidence of record does not dispute the validity of the facts as stated.  The July 1990 memorandum contains the recommendation of trial by general court marital and was composed prior to August 27, 1993, when the Veteran was found guilty in military court of premeditated murder committed in August 1989.  Further, the Board notes that the July 1990 memorandum contains text that is redacted, and so it is impossible to read and understand the document in its entirety.

The record also contains a report of contact dated December 2000, indicating that an individual at Ft. Leavenworth was contacted and it was confirmed that the Veteran was at the barracks serving a life sentence.  The individual explained that the Veteran "has been discharged, but not served his time."  Finally, the Board notes that the record clearly reflects that the Veteran is presently incarcerated in federal prison.

Notwithstanding the Veteran's representative's arguments, the Board finds no evidence of record sufficient to weigh against the May 2005 Administrative Decision.  As such, the Board finds the Veteran's dishonorable discharge from the period of active service of July 13, 1990 to August 13, 1999 as a result of a sentence of general court martial is a statutory bar to VA benefits under 38 CFR 3.12(c)(2).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 53-56 .

III.  Increased Rating for Hypertension

Legal Criteria

Under DC 7101, a 10 percent rating will be assigned with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

A 20 percent rating will be assigned with diastolic pressure which is predominantly 110 or more, or systolic pressure predominantly 200 or more. 

A 40 percent rating will be assigned with diastolic pressure predominantly 120 or more. 

A 60 percent rating will be assigned with diastolic pressure predominantly 130 or more.

Analysis

As noted in the Board's December 2012 remand, the Veteran's blood pressure readings have varied throughout the appeal period, as the Veteran's hypertension is
sometimes described as well-controlled and at other times is described as
uncontrolled.

Treatment records note blood pressure of 220/120 and 220/124 in December 2005; 221 / 115 and 250/101 in June 2006; 131/66 in June 2009; 161/77 in February 2012; 185/88 in August 2013

In October 2014, pursuant to the Board's December 2012 remand instructions, a VA examiner addressed if the Veteran's episodes of uncontrolled hypertension and elevated blood pressure readings are at least as likely as not part of the Veteran's service-connected essential hypertension, or whether they are due to other nonservice connected disabilities, to include end stage renal disease.  The examiner concluded that the Veteran's end stage renal disease is most likely to be due to his polycystic kidney disease, followed by his diabetes, and finally his service-connected hypertension.  The examiner elaborated that as polycystic kidney disease progresses, hypertension becomes much more difficult to control.

The Board finds the VA examiner's opinion unclear as to what, if any, affect the Veteran's service-connected hypertension had on his elevated blood pressure readings.  As such, the Board affords the benefit of the doubt to the Veteran, and grants an increased rating of 20 percent for the Veteran's service-connected hypertension.

A 20 percent rating will be assigned with diastolic pressure which is predominantly 110 or more, or systolic pressure predominantly 200 or more; the record supports multiple readings in which the Veteran's blood pressure readings meet this criteria.

The Board does not award a rating higher than 20 percent.  A 40 percent rating will be assigned with diastolic pressure predominantly 120 or more, and a 60 percent rating will be assigned with diastolic pressure predominantly 130 or more.  The record does not support that the Veteran's blood pressure predominantly meets this criteria.  Further, the October 2014 VA examiner's opinion supports that the Veteran's non-service connected disabilities, including his end stage renal disease, did have some impact on the elevated blood pressure readings.

As such, the Board affords the benefit of the doubt to the Veteran, and grants an increased rating of 20 percent for the Veteran's service-connected hypertension.

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) , for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In regard to the Veteran's hypertension, the Veteran reported suffering high blood pressure, which is properly contemplated by the rating assigned.  

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

V.  Entitlement to Service Connection for Bursitis

The Veteran contends that he sustained a bursitis injury while in military training during active service.

Service treatment records from July 1990 through August 1999 reflect that the Veteran was treated for bursitis in 1993, during the Veteran's period of dishonorable service.  As the evidence demonstrates that the Veteran's bursitis condition had its onset during an ineligible period of service, the claim must be denied. 

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

VI.  Entitlement to Service Connection for Bicep Tendonitis

The Veteran contends that he sustained a bicep tendonitis injury while in military training during active service.

Service treatment records from July 1990 through August 1999 reflect that the Veteran was treated for bicep tendonitis in 1997, which was during the Veteran's period of dishonorable service.  As the evidence demonstrates that the Veteran's bicep tendonitis condition had its onset during an ineligible period of service, the claim must be denied. 

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

The character of the Veteran's service from July 13, 1990 to August 13, 1999, dishonorable as a result of a sentence of general court martial, is a statutory bar to VA benefits under 38 CFR 3.12(c)(2).  

Entitlement to a 20 percent initial disability rating, but no higher, for hypertension is granted.

Entitlement to service connection for bursitis is denied.

Entitlement to service connection for bicep tendonitis is denied.


REMAND

The Board sincerely regrets the delay, but to decide the following matters without additional evidentiary development would be prejudicial to the Veteran's remaining claims.

I.  Entitlement to Service Connection for Circulatory Problems in the Legs

The October 2014 VA examiner's opinion found that the Veteran "has not been diagnosed with circulatory problems in the legs proximally due to hypertension, but does have leg pain due to a combination of osteoarthritis, anemia of chronic renal disease, and generalized peripheral neuropathy which is most likely due to a combination of his renal disease and diabetes."  The Board finds a clarifying opinion needed, to address whether the Veteran's service-connected hypertension has aggravated his leg condition.

II.  Entitlement to Service Connection for Tumor and Rash

In light of the physically observable nature of skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose a skin disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (flat feet)); McCartt v. West, 12 Vet. App. 164, 167-68 (1999).

The Veteran has contended that he suffers from a tumor of the back and a skin rash as a result of his active service.  As such, the Board finds a remand necessary to conduct a VA examination in regard to the skin.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should schedule the appellant for a VA examination(s) with an appropriate VA examiner(s).  

1.  In light of the appellant's incarceration, the AMC/RO and/or the local VHA Medical Examination Coordinator should confer with prison authorities to determine available options, if any.  See M21-1MR, Part III.iv.3.A.11.d.  If the examination is conducted by a VA examiner, all relevant medical records must be made available for review, either in the Virtual VA efolder, or if the efolder is unavailable, then via paper copies.  If the examination is conducted by someone at the prison, pertinent history should be summarized prior to the entry of any final opinions as requested below.  If it is not possible to conduct the examination, steps taken or reasons therefore should be set out in the claims folder.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner is requested to: 

(1)  opine whether the Veteran has a disability manifested by circulatory problems in the legs that is proximately due to or aggravated by his service-connected hypertension; 

(2)  opine whether the Veteran has a tumor of the back that was incurred in or are otherwise related to active honorable military service;

(3)  opine whether the Veteran has a skin rash that was incurred in or are otherwise related to active honorable military service.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  After the above is complete, readjudicate the Veteran's claims for (1) service connection for a disability manifested by circulatory problems in the legs, (2) service connection for a tumor of the back, and (3) service connection for a skin rash.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


